                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


THE ESTATE OF LALIAH SWAYZER,
SHADÉ SWAYZER; DIANE RUFFIN
and CHARLENE RUFFIN,

                  Plaintiffs,
                                                Case No. 16-cv-1703-pp

      v.

DAVID J. CLARKE JR., KIMBERLY WITKOWIAK,
KEVIN UTSBY, KEZIAH LOVE, T. CUNNINGHAM,
JEFF ANDRYKOWSKI, PAUL HEIN, MILWAUKEE COUNTY,
WISCONSIN COUNTY MUTUAL INSURANCE CORPORATION,
ARMOR CORRECTIONAL HEALTH SERVICES, INC.,
DR. MAUREEN WHITE, DR. RONQUILLO-HORTON,
N.P. KATHERINE MEINE, DR. GINA NEGRETTE,
R.N. FREDRICK PORLUCAS, DR. TURAY GULSEN,
STEVEN SCHMID, EVANSTON INSURANCE COMPANY
and WISCONSIN HEALTH CARE LIABILITY,
                  Defendants.


  ORDER GRANTING DEFENDANT EVANSTON INSURANCE COMPANY’S
  UNOPPOSED MOTION FOR SUMMARY JUDGMENT (DKT. NO. 364) AND
    DISMISSING EVANSTON INSURANCE COMPANY AS A DEFENDANT


      On August 19, 2019, defendant Evanston Insurance Company filed a

motion for summary judgment. Dkt. No. 364. No party responded to the

motion. At the December 5, 2019, motion hearing, counsel for Evanston

Insurance Company notified the court that neither the plaintiffs nor any other

party opposed the motion and asked the court to grant it and to dismiss

Evanston as a defendant. None of the parties present objected, and the court

granted the oral motion.




                                       1

     Case 2:16-cv-01703-PP-WED Filed 12/11/19 Page 1 of 2 Document 485
     The court GRANTS the unopposed motion for summary judgment filed

by Evanston Insurance Company. Dkt. No. 364.

     The court ORDERS that all claims against defendant Evanston

Insurance Company are DISMISSED with prejudice and without costs to any

party, and that Evanston Insurance Company is DISMISSED as a defendant.

     Dated in Milwaukee, Wisconsin this 11th day of December, 2019.

                                  BY THE COURT:


                                  _____________________________________
                                  HON. PAMELA PEPPER
                                  Chief United States District Judge




                                    2

    Case 2:16-cv-01703-PP-WED Filed 12/11/19 Page 2 of 2 Document 485
